                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GYASI ARMSTRONG,                                    Case No.19-cv-04077-JSC
                                                       Plaintiff,
                                   8
                                                                                            SECTION 1915 SCREENING OF
                                                v.                                          INITIAL COMPLAINT
                                   9

                                  10    MEGAN J. BRENNAN,                                   Re: Dkt. No. 1
                                                       Defendant.
                                  11

                                  12          Gyasi Armstrong brings this action against Megan J. Brennan, Postmaster General of the
Northern District of California
 United States District Court




                                  13   United States Postal Service, for alleged employment discrimination pursuant to Title VII of the

                                  14   Civil Rights Act of 1964. (Dkt. No. 1.) Having granted Ms. Armstrong’s application to proceed

                                  15   in forma pauperis, (see Dkt. No. 4), the Court now screens the complaint pursuant to 28 U.S.C. §

                                  16   1915 and concludes that the complaint is deficient for the reasons stated below.

                                  17                                    COMPLAINT ALLEGATIONS

                                  18          Ms. Armstrong’s “Employment Discrimination Complaint” alleges that she was terminated

                                  19   as a United States Postal Service employee because of her race and national origin. (Dkt. No. 1 at

                                  20   ¶¶ 4-5.) The form complaint itself includes no factual allegations and instead references two

                                  21   attachments: (1) “Other acts Attachment”; and (2) “Basic Facts of Discrimination Attachment.”

                                  22   (See id. at ¶¶ 4(d), 6.) However, neither attachment is included with the complaint or otherwise

                                  23   filed on the docket.

                                  24                                          LEGAL STANDARD

                                  25          The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                  26   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                  27   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                  28   immune from such relief. See 28 U.S.C. § 1915(e)(2). The standard of review under 28 U.S.C. §
                                   1   1915(e)(2) mirrors that of Rule 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)

                                   2   (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)). Thus, the complaint must allege

                                   3   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                   4   550 U.S. 544, 570 (2007). A facial plausibility standard is not a “probability requirement” but

                                   5   mandates “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,

                                   6   556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). To avoid dismissal, a

                                   7   complaint must contain more than “naked assertion[s],” “labels and conclusions” or “a formulaic

                                   8   recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555-57. “A claim has facial

                                   9   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  10   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                  11          When a plaintiff files a complaint without an attorney, the Court must “construe the

                                  12   pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d
Northern District of California
 United States District Court




                                  13   338, 342 (9th Cir. 2010) (internal quotation marks and citation omitted). Upon dismissal, self-

                                  14   represented plaintiffs proceeding in forma pauperis must be given leave to “to amend their

                                  15   complaint unless it is absolutely clear that the deficiencies of the complaint could not be cured by

                                  16   amendment.” Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal quotation

                                  17   marks and citation omitted).

                                  18                                              DISCUSSION

                                  19          Because the complaint includes no factual allegations and instead references missing

                                  20   attachments purporting to contain those allegations, the Court cannot discern a plausible claim for

                                  21   relief. In the absence of any allegations, Ms. Armstrong’s complaint fails.

                                  22                                             CONCLUSION

                                  23          For the reasons set forth above, Ms. Armstrong’s complaint fails section 1915 review. Ms.

                                  24   Armstrong may file an amended complaint within 30 days; her amended complaint must identify

                                  25   her claims and include a plain statement of facts in support. The Court encourages Ms. Armstrong

                                  26   to seek free assistance from the Northern District’s Legal Help Center, 450 Golden Gate Avenue,

                                  27   15th Floor, Room 2796, San Francisco, CA 94102. Ms. Armstrong can make an appointment in

                                  28   person or by calling (415) 792-8982.
                                                                                          2
                                   1         IT IS SO ORDERED.

                                   2   Dated: August 2, 2019

                                   3

                                   4
                                                                     JACQUELINE SCOTT CORLEY
                                   5                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        GYASI ARMSTRONG,
                                   7                                                        Case No. 19-cv-04077-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        MEGAN J. BRENNAN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on August 2, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Gyasi Armstrong
                                       5142 Duluth Court
                                  20   Denverr, CO 80239
                                  21

                                  22
                                       Dated: August 2, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          4
